     Case 19-16366-mdc
Default Document Processing
                              Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
MAC N9286-01Y
                                       Document      Page 1 of 15
1000 Blue Gentian Road
Eagan, MN 55121-7700


10/24/2019



NILAM V PATEL ,
6035 Snapdragon Court
Bensalem, PA 19020
       Case 19-16366-mdc                    Doc 11       Filed 10/24/19 Entered 10/24/19 13:02:43                                   Desc Main
  Fill in this information to identify the case:        Document      Page 2 of 15
                      NILAM V PATEL


  (Spouse i iling)



                      1916366




 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                             12/15

 If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the
 debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
 supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


  Name of creditor: Wells Fargo Bank, N.A.                                                Court claim no. (if known):



  Last 4 digits of any number you use to                                                  Date f ayme t c a             e:
  identify the debtor’s account: 4247________                                             Must be at least 21 days after date
                                                                                          of this notice


                                                                                          Ne      ta    ayme t:                     $ 444.14
                                                                                          Principal, interest, and escrow, if any

  Part 1:       Escrow Account Payment Adjustment

  1.   Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                 the basis for the change. If a statement is not attached, explain why:


                     Current escrow payment: $_____________                        New escrow payment:              $

  Part 2:       Mortgage Payment Adjustment



  2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
       variable-rate note?
        No
        Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                 attached, explain why: Rate change disclosed in original note agreement.


                 Current interest rate:         4.75000%                            New interest rate:              4.50000%

                 Current principal and interest payment: $468.81                    New principal and interest payment: $444.14

  Part 3:       Other Payment Change



  3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
        No
        Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                 agreement. (Court approval may be required before the payment change can take effect.)

                     Reason for change: Payment change due to cycle date.                                                                      _

                     Current mortgage payment: $468.81                             New mortgage payment: $444.14


178396858
           Case 19-16366-mdc                      Doc 11        Filed 10/24/19 Entered 10/24/19 13:02:43                             Desc Main
                                                               Document      Page 3 of 15
Debtor 1           NILAM V PATEL _________________________________________                          Case number (if known) 1916366
                   First Name            Middle Name                Last Name




  Part 4:        Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

       I am the creditor.
       I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.




      /s/ Ashley Britton                                                                   Date__10/24/2019
     Signature




  Print:           Ashley Britton                                                           Title    Vice President Loan Documentation_
                   First Name                    Middle Name      Last Name



  Company           Wells Fargo Bank N.A.


  Address           1000 Blue Gentian Road, N9286-01Y
                   Number               Street


                    Eagan, MN 55121-7700
                   City                                           State         ZIP Code



  Contact phone    (_877        )_891 –_0002                                                Email noticeofpaymentchangeinquiries@wellsfargo.com




178396858
         Case 19-16366-mdc       Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43             Desc Main
                                          Document      Page 4 of 15
                  UNITED STATES BANKRUPTCY COURT
                                         Eastern District Of Pennsylvania
                                                                  Chapter 13 No. 1916366

In re:
NILAM V PATEL ,


                                      CERTIFICATE OF SERVICE

I hereby certify that on or before 10/24/2019, I served a copy of this Notice and all attachments upon each of
the entities named below by the court’s notice of electronic filing or by placing a copy thereof in an envelope, in
the United States Mail with first class mail postage prepaid, addressed to each of them as follows:


Debtor:                       By U.S. Postal Service First Class Mail Postage Prepaid:
                              NILAM V PATEL ,
                              6035 Snapdragon Court
                              Bensalem, PA 19020



Debtor's Attorney:            By Electronic Court Filing:
                              BRAD J. SADEK
                              1315 Walnut Street
                              Suite 502
                              Philadelphia, PA 19107



Trustee:                      By Electronic Court Filing:
                              WILLIAM C. MILLER, ESQ.
                              P.O. Box 1229
                              Philadelphia, PA 19105




                                                                               /s/ Ashley Britton




178396858
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document      Page 5 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document      Page 6 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document      Page 7 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document      Page 8 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document      Page 9 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document     Page 10 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document     Page 11 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document     Page 12 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document     Page 13 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document     Page 14 of 15
Case 19-16366-mdc   Doc 11    Filed 10/24/19 Entered 10/24/19 13:02:43   Desc Main
                             Document     Page 15 of 15
